DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the speed of the vehicle being greater than a second speed threshold… command the powertrain to produce a third amount of drive torque that is not based on the difference, wherein the second speed threshold is greater than the first speed threshold” in from claim 2, “wherein the second amount of drive torque is further based on a tire radius” from claims 4, “wherein the second amount of drive torque is further based on a mass of the vehicle” in claims 5, “responsive to the speed of the vehicle being greater than a second speed threshold… commanding the powertrain to produce a second amount of drive torque that is not based on the difference, wherein the second speed threshold is greater than the first speed threshold” in claim 7, “wherein the first amount of drive torque is further based on a tire radius of the vehicle” in claims 9 and 14, and “'wherein the first amount of drive torque is further based on a mass of the vehicle” in claims 10 and 15.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0377096).
In regard to claim 1: Park discloses a vehicle comprising: a powertrain (see [0011]); and a controller programmed to, responsive to a speed of the vehicle being less than a speed threshold (see [0022]), a difference between an acceleration of the vehicle derived from a rotational speed sensor of the powertrain and an acceleration of the vehicle derived from an accelerometer being less than a difference threshold (see [0022], [0023]), and a given accelerator pedal input (see [0022]), command the powertrain to produce a first amount of drive torque for the vehicle that is not based on the difference (see [0022]), and responsive to the speed being less than the speed threshold (see [0022]), the difference being greater than the difference threshold (see [0022]), and the given accelerator pedal input (see [0022]), command the powertrain to produce a second amount of drive torque for the vehicle that is based on the difference (see [0022], [0023]) such that the first amount is less than the second amount when the vehicle is travelling uphill (see [0022]) and the first amount is greater than the second amount when the vehicle is travelling downhill (see [0060]).
In regard to claim 2: Park discloses the vehicle of claim 1. wherein the controller is further programmed to, responsive to the speed of the vehicle being greater than a second speed threshold (see [0083]) and the given accelerator pedal input (see [0080]), command the powertrain to produce a third amount of drive torque that is not based on the difference (see [0083]), wherein the second speed threshold is greater than the first speed threshold (see [0083]).
In regard to claim 3: Park discloses the vehicle of claim 2. wherein the controller is further programmed to, responsive to the speed of the vehicle being between the first and second speed thresholds (see [0084]), the difference being greater than the difference threshold (see [0080]), and the given accelerator pedal input (see [0080]), command the powertrain to produce a fourth amount of drive torque that is based on a portion of the difference proportional to a difference between the speed of the vehicle and the first or second speed threshold (see [0084]), wherein the second speed threshold is greater than the first speed threshold (see [0084]).
In regard to claim 5: Park discloses the vehicle of claim 1, wherein the second amount of drive torque is further based on a mass of the vehicle (see [0084]). 
In regard to claim 6: Park discloses a method for controlling a vehicle including a powertrain (see [0011]), comprising: by a controller, responsive to a speed of the vehicle being less than a speed threshold (see [0022]) and a given accelerator pedal input (see [0022], [0023]), commanding the powertrain to produce a first amount of drive torque for the vehicle (see [0022]) based on a difference between an acceleration of the vehicle derived from a rotational speed sensor of the powertrain and an acceleration of the vehicle derived from an accelerometer (see [0022], [0023]).
In regard to claim 7: Park discloses the method of claim 6 further comprising, responsive to the speed of the vehicle being greater than a second speed threshold (see [0083]) and the given accelerator pedal input (see [0080]), commanding the powertrain to produce a second amount of drive torque that is not based on the difference (see [0083]), wherein the second speed threshold is greater than the first speed threshold (see [0083]).
In regard to claim 8: Park discloses the method of claim 7 further comprising, responsive to the speed of the vehicle being between the first and second speed thresholds (see [0084]) and the given accelerator pedal input (see [0080]), commanding the powertrain to produce a third amount of drive torque that is based on a portion of the difference proportional to a difference between the speed of the vehicle and the first or second speed threshold (see [0084]).
 In regard to claim 10: Park discloses the vehicle of claim 6, wherein the first amount of drive torque is further based on a mass of the vehicle (see [0084]).
In regard to claim 11: Park discloses a vehicle comprising: a powertrain (see [0011]); and 1(0FMC 9867 PUS84279376a controller programmed to, responsive to a difference between an acceleration of the vehicle derived from a rotational speed sensor of the powertrain and an acceleration derived from an accelerometer being greater than a difference threshold (see [0022], [0023]), and a given accelerator pedal input (see [0022]), command the powertrain to produce a first amount of drive torque for the vehicle that is based on the difference (see [0022]).
In regard to claim 12: Park discloses the vehicle of claim 11, wherein the controller is further programmed to, responsive to the difference being less than the difference threshold (see [0087]), and the given accelerator pedal input (see [0087]), command the powertrain to produce a second amount of drive torque for the vehicle that is not based on the difference (see [0087]). 
In regard to claim 13: Park discloses the vehicle of claim 11, wherein the controller is further programmed to, responsive to the speed of the vehicle being greater than a speed threshold (see [0083]) and the given accelerator pedal input (see [0080]), command the powertrain to produce a third amount of drive torque that is not based on the difference (see [0083]).
In regard to claim 15: Park discloses the vehicle of' claim 11, wherein the first amount of drive torque is further based on a mass of the vehicle (see [0084]).  
Claim Rejections - 35 USC § 103
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2020/0377096) in view of Fernie (How Does Wheel Size Affect Performance?).
In regard to claim 4: Park does not explicitly disclose the vehicle of claim 1, wherein the second amount of drive torque is further based on a tire radius of the vehicle; however Park does disclose controlling an output torque of a vehicle (see [0012]) to control a wheel speed of the vehicle (see [0013]) in order to achieve a final creep driving speed of the vehicle (see [0020]), which overcomes the acceleration due to gravity on a given slope (see [0007]); Fernie teaches a resultant force, and therefore acceleration for a given mass, for a given applied torque is directly affected by tire radius (see page 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to base the drive torque off of the tire radius because the acceleration for a given drive torque is directly affected by the tire radius.
In regard to claim 9: Park does not explicitly disclose the method of claim 6, wherein the first amount of drive torque is further based on a tire radius of the vehicle; however Park does disclose controlling an output torque of a vehicle (see [0012]) to control a wheel speed of the vehicle (see [0013]) in order to achieve a final creep driving speed of the vehicle (see [0020]), which overcomes the acceleration due to gravity on a given slope (see [0007]); Fernie teaches a resultant force, and therefore acceleration for a given mass, for a given applied torque is directly affected by tire radius (see page 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to base the drive torque off of the tire radius because the acceleration for a given drive torque is directly affected by the tire radius.
In regard to claim 14: Park does not explicitly disclose the vehicle of claim 11, wherein the first amount of drive torque is further based on a tire radius of the vehicle; however Park does disclose controlling an output torque of a vehicle (see [0012]) to control a wheel speed of the vehicle (see [0013]) in order to achieve a final creep driving speed of the vehicle (see [0020]), which overcomes the acceleration due to gravity on a given slope (see [0007]); Fernie teaches a resultant force, and therefore acceleration for a given mass, for a given applied torque is directly affected by tire radius (see page 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to base the drive torque off of the tire radius because the acceleration for a given drive torque is directly affected by the tire radius.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669